Citation Nr: 1420895	
Decision Date: 05/08/14    Archive Date: 05/21/14

DOCKET NO.  09-20 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an increased rating for right eye disability, currently rated as 30 percent disabling, to include whether a separate rating is warranted for disfigurement. 

2.  Entitlement to a higher level of special monthly compensation on account of blindness in one eye.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Adamson, Counsel



INTRODUCTION

The Veteran performed active duty for training from January to June 1982.  This appeal is before the Board of Veterans' Appeals (Board) from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California. 

The Veteran's substantive appeal indicates his desire for a Board hearing; however, in June 2009, the Veteran withdrew his hearing request.

The record before the Board consists of an electronic file known as the Veterans Benefits Management System.


FINDINGS OF FACT

1.  The Veteran's service-connected right eye disability results in visual impairment with no light perception with associated total superior aniridia, a profound corneal scar, a partially opaque cornea, mild extropia, and mild conjunctival injection.

2.  The RO has awarded the Veteran a special monthly compensation award at the "k" level for blindness of one eye having only light perception.


CONCLUSIONS OF LAW

1.  The criteria for a rating greater than 30 percent for the service-connected right eye disability, to include the criteria for a separate compensable rating for facial disfigurement, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 3.383(a)(1), 4.3, 4.75(c)(d), 4.76(b), 4.79, Diagnostic Code 6064, 4.118, Diagnostic Code 7800 (2013).

2.  A higher level of special monthly compensation on account of blindness of one eye having only light perception is not warranted.  38 U.S.C.A. § 1114 (West 2002); 38 C.F.R. § 3.350 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For the issue of entitlement to a higher level of special monthly compensation on account of blindness of one eye, the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive of the matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).  See also Smith v. Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOGCPREC 5-2004 (June 23, 2004).  As will be discussed below, the Veteran's special monthly compensation claim is being denied as a matter of law because only one award at the "k" rate can be awarded and there is no higher amount available.  Therefore, the Board finds that no further action is necessary under the statutory and regulatory duties to notify and assist, as the underlying law is dispositive for the special monthly compensation issue on appeal.

As to the increased rating claim, the Veteran was provided adequate VCAA notice regarding his increased rating claim in an October 2007 letter, prior to the January 2008 rating decision on appeal.

The record also reflects that all pertinent available service treatment records (STRs) and all available post-service medical evidence identified by the Veteran have been obtained.  The Veteran has been afforded appropriate VA examinations, most recently in November 2013.  The Veteran has not asserted, and the evidence of record does not show, that his right eye disability has increased significantly in severity since this most recent examination.  The Veteran has also been afforded an opportunity for a hearing before a Decision Review Officer or before the Board, but declined to do so.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence. 

Accordingly, the Board will address the merits of the Veteran's claims. 

General Legal Criteria:  Disability Ratings

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2013).  

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2013) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability under appeal.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability under review.  

The Veteran was initially granted service connection for his right eye disability in May 1997; a 30 percent evaluation was assigned.  His left eye is not service-connected.  The Veteran filed this claim for an increase in May 2007.  

The evaluation of visual impairment is based on impairment of visual acuity (excluding developmental errors of refraction), visual field, and muscle function.  38 C.F.R. § 4.75(a) (2013).  The Veteran's right eye disability rating is assigned under Diagnostic Code 6064.  He is assigned a 30 percent rating for his loss of visual acuity in the right eye.  

Under the current criteria, the Veteran's right eye disability is rated based on visual impairment or incapacitating episodes, whichever results in a higher evaluation.  An incapacitating episode is a period of acute symptoms severe enough to require prescribed bed rest and treatment by a physician or other healthcare provider.  38 C.F.R. § 4.79, General Rating Formula for Diagnostic Codes 6000 through 6009 (2013).  In the present appeal, there is no evidence, and the Veteran does not contend, that he has experienced an incapacitating episode at any time.  Thus, further inquiry as to whether an increased rating is warranted based on incapacitating episodes is not required. 

Diagnostic Code 6064, under which the Veteran is currently rated, provides a 30 percent rating for no more than light perception in one eye and 20/40 vision in the other eye.  Higher ratings are warranted with no more than light perception in one eye as follows:  40 percent for 20/50 vision in the other eye; 50 percent for 20/70 vision in the other eye; 60 percent rating for 20/100 vision in the other eye; 70 percent for 20/200 vision in the other eye; 80 percent rating for 15/200 vision in the other eye; 90 percent rating for 10/200 vision in the other eye; and 100 percent for 5/200 vision in the other eye.  38 C.F.R. § 4.79, Diagnostic Code 6064.  Impairment of visual acuity is determined based on the best distant vision obtainable.  38 C.F.R. § 4.76(b).

Subject to the provisions of 38 C.F.R. § 3.383(a), when only one eye is service-connected, as is the case here, the visual acuity of the other eye will be considered to be 20/40 for the purposes of evaluating the service-connected visual impairment.  38 C.F.R. § 4.75(c).  The maximum evaluation for visual impairment of one eye must not exceed 30 percent unless there is anatomical loss of the eye.  The evaluation for visual impairment may be combined with evaluations for other disabilities of the same eye that are not based on visual impairment (e.g., disfigurement under DC 7800).  38 C.F.R. § 4.75(d).

Under 38 C.F.R. § 3.383(a)(1), compensation is payable for the combinations of service-connected and non-service-connected disabilities, as if both disabilities were service-connected, provided the non-service-connected disability is not the result of the Veteran's own willful misconduct.  With respect to the eyes, this applies when there is impairment of vision in one eye as a result of service-connected disability, and impairment of vision in the other eye as a result of nonservice-connected disability, and the impairment of vision in each eye is rated at a visual acuity of 20/200 or less; or the peripheral field of vision for each eye is 20 degrees or less.  38 C.F.R. § 3.383(a)(1).

Disfigurement of the head, face, or neck warrants a 10 percent rating if there is one characteristic of disfigurement present.  A 30 percent rating is warranted with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features, including the eyes, or with two or three characteristics of disfigurement.  A 50 percent rating is authorized for visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features, including the eyes, or if there are four or five characteristics of disfigurement.  An 80 percent evaluation is assigned for visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features, including the eyes, or if there are six or more characteristics of disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800.

The eight characteristics of disfigurement, for purposes of evaluation under Diagnostic Code 7800, are:  (1) A scar five or more inches (13 or more centimeters (cm.)) in length;  (2) A scar at least one-quarter inch (0.6 cm.) wide at widest part;  (3) The surface contour of the scar is elevated or depressed on palpation;  (4) A scar that is adherent to underlying tissue;  (5) Skin that is hypo- or hyper-pigmented in an area exceeding six square inches (39 sq. cm.);  (6) Abnormal skin texture (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.);  (7) Underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); (8) Skin that is indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  38 C.F.R. § 4.118, Diagnostic Code 7800.

VA outpatient ophthalmology notes show that the Veteran has been without light perception in the right eye throughout the course of this appeal.  See September 2007, October 2008, January 2010, April 2011, March 2012 and April 2013 outpatient treatment notes.  Left eye visual acuity was 20/40 in October 2008, and 20/20 in January 2010, April 2011, March 2012 and April 2013.

On VA examination in November 2007, visual acuity in the right eye was noted as nil with no light perception in any quadrant at any distance.  Unaided distance visual acuity in the left eye was 20/20.  External examination of the eye revealed a total superior aniridia, as well as a large, profound, transverse scar across the cornea at the midline of the right eye.  Slit-lamp examination also revealed the aforementioned aniridia and profound corneal scar.  The eyelid was normal and anterior segment was formed, but the cornea was partially opaque.

VA examination in November 2013 revealed similar findings.  No light perception in the right eye was again confirmed.  Corrected distance vision in the left eye was 20/40.  As to any potential disfigurement, the examiner reported that the Veteran's right eye has an irregular pupil, mild extropia, and mild conjunctival injection, which the examiner deemed give the right eye "a mild cosmetic defect."

In the present appeal, both VA examination reports, as well as the ongoing outpatient treatment records, confirm that the Veteran's service-connected right eye has no light perception, and that the left eye's visual acuity is greater than 20/200.  As such, there is no evidence of impairment of vision in each eye rated at a visual acuity of 20/200 or less, or peripheral field of vision for each eye of 20 degrees or less, and as such 38 C.F.R. § 3.383(a)(1) does not apply.  Thus, the acuity of the Veteran's non-service-connected left eye will be considered to be 20/40 for the purposes of evaluating the service-connected visual impairment.  38 C.F.R. § 4.75(c).  In so doing, the current 30 percent rating, and no more, is warranted.  38 C.F.R. § 4.79, Diagnostic Code 6064.  Further, as there is no anatomical loss of the eye, the Veteran's 30 percent rating is the maximum available for visual impairment of one eye.  38 C.F.R. § 4.75(d) .

As to the disfigurement aspect of the Veteran's right eye disability, the Board recognizes that the Veteran's disability includes a certain degree of disfigurement confirmed via VA examinations in 2007 and 2013.  In particular, the November 2007 examiner confirmed the presence of total superior aniridia, a profound corneal scar, and a cornea that was partially opaque.  The November 2013 examiner reported an irregular pupil, mild extropia, and mild conjunctival injection, and deemed these to be manifestations of "a mild cosmetic defect."  While the Board recognizes the existence of these external physical symptoms of disability, the symptoms described do not rise to the level of compensable disfigurement as defined by Diagnostic Code 7800.  No characteristics of disfigurement are present and the external appearance of the eye was noted with just "mild cosmetic defect," rather than with gross distortion or asymmetry, as is required for compensation under Diagnostic Code 7800.  As such, compensable rating for disfigurement of the face due to the service-connected right eye disability is not warranted.

Turning to other potentially-applicable codes, the Board notes that Diagnostic Code 6013 contemplates open-angle glaucoma.  This code provides a minimum 10 percent evaluation if continuous medication is used and directs the rater to evaluate glaucoma based on visual impairment.  38 C.F.R. § 4.79, Diagnostic Code 6013.  In the present appeal, the Veteran's right eye disability is already rated at the maximum 30 percent rating, which is more than the 10 percent minimum evaluation under Diagnostic Code 6013.  This code may not serve as a basis for an increased rating.  Also, Diagnostic Code 6027 contemplates cataracts of any type, preoperative or postoperative, though the Veteran's right eye disability has not been shown to include a cataract component.  Also not applicable is a rating based on aphakia per Diagnostic Code 6029.  Therefore, these codes may thus not serve as bases for an increased rating in the present appeal.

The Board also recognizes that VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence above, the Board has carefully considered the lay evidence offered by the Veteran in the form of his correspondence to VA and the arguments submitted by his representative.  The Veteran, as a layperson, is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, even affording the Veteran full competence, nothing in the lay evidence provided shows that the right eye disability has met the criteria for higher evaluation under any of the pertinent rating criteria.

Consideration has been given to assigning a staged rating; however, as explained above, at no point during this appeal have the criteria for a rating in excess of 30 percent for right eye disability been met.  Therefore, staged ratings are not warranted.

The Board has considered whether the case should be referred to the Director of Compensation Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disabilities with the established criteria provided in the rating schedule for each disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this case, the manifestations of the service-connected right eye disability, as discussed above, are contemplated by the schedular criteria.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order. 

Finally, the Board has considered whether an inferred claim for a TDIU under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  Neither the Veteran nor his representative has suggested that a TDIU is warranted in this case.  Moreover, the November 2013 VA examiner reported that the Veteran sees well enough to pass the driver's license vision examination and that he can read normal print with standard eyeglasses.  He was noted to not have high grade depth perception because he has only one eye and thus he should not work on a construction site, drive a
forklift in a warehouse, work in a warehouse or drive a commercial vehicle.  He was, however, reported to be able to use a computer and do sedentary work and navigate easily in a typical office setting.  Given the foregoing, and in the absence of any evidence suggestive of unemployability due to the Veteran's service-connected right eye disability, the Board finds that the issue of entitlement to a TDIU based on the service-connected right eye blindness has not been raised in this case.

Special Monthly Compensation:  Law and Analysis

In the January 2008 rating decision, the RO awarded the Veteran special monthly compensation under 38 U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a) for blindness in one eye.  The Veteran filed a notice of disagreement indicating his belief that he should receive a rating in excess of 30 percent for his right eye blindness.  The issue of a higher level of special monthly compensation on account of blindness in one eye was inferred by the RO on the basis of the Veteran's assertion that a higher rating is warranted.  

Entitlement to special monthly compensation is warranted if a veteran, as the result of service-connected disability, has blindness of one eye having only light perception.  38 U.S.C.A. § 1114(k) (West 2002); 38 C.F.R. § 3.350(a) (2013).  Additional avenues for special monthly compensation are available under 38 C.F.R. § 3.350 with bilateral blindness, or blindness in combination with other disabilities, neither of which exist in this case.  That is, VA law does not provide for any higher level of special monthly compensation based on blindness in one eye.  See 38 U.S.C.A. §§ 1114(k) - (s) (West 2002 & Supp. 2013); 38 C.F.R. § 3.350(a) - (i) (2013). 

The Board has no authority to grant claims on an equitable basis and must follow the applicable provisions of law.  See 38 U.S.C.A. § 7104; Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  In such a case, where the law is dispositive, the higher level of special monthly compensation claim must be denied due to a lack of legal merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 


ORDER

A disability rating in excess of 30 percent for right eye blindness, to include a separate rating based on disfigurement, is denied.

A higher level of special monthly compensation on account of blindness in one eye is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


